Title: To Benjamin Franklin from Nathaniel Fanning, 23 November 1782
From: Fanning, Nathaniel
To: Franklin, Benjamin



May it Please your ExcellencyDunkerque Goal 23d:Novr: 1782
That nothing could have enduced me to have troubled your Excellency with these lines, but the way, and manner of my being committed to this loathsome Goal, & the little hopes I have, (as a Stranger) of recovering my Liberty; notwithstanding my Perfect innocence of the Charge laid to my Crew which runs as follows (Viz)
Louis Jean Marie de Bourbon Duc de Penthievre Amiral de France a tous ceux qui ces presentes lettre Verront Salut Savoir faisons que vû les Charge et information fait a la requete du procureur du Roy le dix huit November Present mois a loccasion d’un pillage commis abord du Navire d’anois L’Anegard par les Equipage du Corsaire L’Eclipse Capt: Fanning de ce port &c.

Now as your Excellency is well known for administerg: Justice on this Side of the Atlantic to your Countrymen, so I myself (as being Born of a very Reputable Family in New London) most ardently beg your Excellency’s Protection, & that your Excellency would be pleased to take such necessary Steps with the French, Court as may be the means of my Enlargement.
The Crews of Privateers from this Place in general, are composed of, Dutch, Swedes, Danes, English, Portuguese, Turks, &c &c. Therefore I leave your Excellency to Judge, how difficult it must be for a Capt: to prevent such People from Plundering if they are bent upon it; nay I even defy any Capt: out of this place with a Crew composed of such men as Afforesaid, to avoid such unlawful Proceedings.
I have now lodged at the Publick Notary of this place a Certificate Signed by my Principal Officers & men, which purports that my Orders were always very Strict against plundering Neutral Vessels; even at every time my Boat was man’d, in order to Board any Vessel, during my Cruise in the Eclipse. I can take my affidavit that if ever my People took any thing out of any Neutral Vessel, which I always Strove, as much as lay in Power to avoid, that it never came within my Knowledge.
Therefore I think it very hard as I have not been the agressor, to make me Suffer for the Faults of my People, in lying in this prison; having been but just released from an English one; I think I have had my Share of imprisonment this War, having been at one time better than twelve Months, in Forton Prison, at Portsmouth.
I most humbly implore your Excellency not to reject the prayers of him. Who has the honor to be Your Excellency’s Humble Petitioner & most Obdt: Servant
Nathaniel Fanning


P.S. I am most certainly very peculiarly situated; for I have wrote a Letter in English to the French Minister, but cannot get any Friend in this place to translate it into French, nor any one here to speak in my bhalf. I was committed to this Prison by the Order of Mr: Donglemo [D’Anglemont] commissary of the Marine, & have since been ordered by the Admiralty to appear before them in order to justify my innocence but as the former & the latter are at variance so I see nothing else but I shall be Obliged to continue here.
Having been decended from a very reputable Family which I can prove, as I had, when I left America two Uncles Field Officers under his Excellency Genl: Washington & one a Member of Congress; when I consider this I feel my Character much hurt by this imprisonment as your Excellency may reasonably Judge.
N. F.
His Excellency Benjamin Franklin Esqr:

 
Notation: Fannel 23 Nov. 1782.—
